Case 1:17-cv-01234-RB-CG Document 60 Filed 07/09/19 Page 1

FILED

UNITED STATES DISTRICT C
LAS CRUCES, NEW MEXICO ©

UNITED STATES DISTRICT COURT we -3
DISTRICT OF NEW MEXICO 2019
ITCHELL R.
UNITED STATES OF AMERICA, CLERK Sevcne™

Plaintiff,
V. Civ. No. 17-1234 RB/CG
$71,000.00 IN UNITED STATES CURRENCY,
Defendant-in-rem,
and
JUSTIN MURPHY,
Claimant.
FINAL JUDGMENT AND ORDER OF FORFEITURE
This matter is before the Court on the Settlement Agreement and Release between the
United States and Claimant Justin Murphy. The Court has reviewed the agreement and is fully
advised in the premises.
IT IS THEREFORE ORDERED THAT:
1. All right, title, and interest of Claimant Justin Murphy in $53,500.00 in U.S.

currency is forfeited to the United States and title thereto is vested in the United States.

2 The United States will return $17,500.00 in U.S. currency to Claimant Justin
Murphy.

a. The parties will bear their own costs and attorney fees in this case.
IT IS SO ORDERED.

LOB ef (peed

THE HONORABYE ROBERT C. BRACK

SENIOR UNITED STATES DISTRICT JUDGE

 
Case 1:17-cv-01234-RB-CG Document 60 Filed 07/09/19 Page 2 of 2

SUBMITTED BY:

 

Assistant United States atone
200 North Church Street

Las Cruces, NM 88001

(575) 522-2304

APPROVED BY:

\fe Taat. Joni ny

W. SHANE JENNINGS Gh
Attorney for Claimant Justin Murphy
3530 Foothills Rd., Ste. K

Las Cruces, NM 88011
575-308-0308

 
